Exhibit 10.52

AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT (this “Amendment”) is
entered into this 25th day of November, 2015, by and between IPT BTC I GP LLC, a
Delaware limited liability company (the “General Partner”) and Industrial
Property Advisors LLC, a Delaware limited liability company (the “Advisor”). The
General Partner is an indirect subsidiary of Industrial Property Trust Inc., a
Maryland corporation (“IPT”).

RECITALS:

A. The General Partner and the Advisor are parties to that certain Amended and
Restated Agreement, effective as of February 12, 2015 (the “Agreement”). Any
term with its initial letter capitalized and not otherwise defined herein shall
have the meaning set forth in the Agreement.

B. Pursuant to the Third Amended and Restated Advisory Agreement, dated as of
August 14, 2015 (the “Advisory Agreement”), by and among IPT, the Operating
Partnership and the Advisor, the Advisor provides acquisition and asset
management services and, to the extent applicable with respect to certain of
IPT’s investments, development and construction management, property management,
leasing and disposition services to IPT and IPT’s subsidiaries; provided, that,
the Advisor does not provide any investment advisory services with respect to
securities (the “Investment Advisory Services”). The Advisory Agreement provides
that any Investment Advisory Services shall not be provided by the Advisor, but
rather shall be provided by a registered investment adviser. The General Partner
does not and will not have any employees and the General Partner does not
provide Investment Advisory Services. The General Partner and the Advisor desire
to amend the Agreement to clarify that the Services to be provided pursuant to
the Agreement by the Advisor exclude Investment Advisory Services and that the
General Partner and the Partnership may appoint any of their affiliates or any
third parties to provide Investment Advisory Services to the Partnership.

NOW THEREFORE, the General Partner and the Advisor hereby agree to amend the
Agreement as follows:

1. The definition of “Services” in the Agreement is hereby amended to mean the
services that are specifically enumerated in Section 6.3(a) of the Partnership
Agreement, other than Investment Advisory Services.

2. Section 1 of the Agreement is hereby replaced in its entirety with:

1. Appointment. The General Partner hereby appoints the Advisor as the provider
of the Services and assigns to the Advisor the obligation to provide and perform
all of the Services. The Advisor hereby accepts such appointment and such
assignment, and agrees to provide and perform the Services. The General Partner
and the Advisor expressly acknowledge and agree that (a) none of the General
Partner, IPT or any of their affiliates (other than the Advisor) shall, either
directly or indirectly, provide or perform any of the Services and (b) the
General Partner and the Partnership may appoint any person or entity other than
the Advisor, including without limitation any of their respective affiliates, to



--------------------------------------------------------------------------------

provide Investment Advisory Services to the Partnership. The Advisor shall not
provide Investment Advisory Services to the Partnership and shall not receive
any fees or other compensation for the provision of Investment Advisory Services
to the Partnership.

The General Partner and the Advisor acknowledge and agree that except as set
forth herein, all other terms of the Agreement are reaffirmed and remain in full
force and effect.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  IPT BTC I GP LLC     By: IPT Real Estate Holdco LLC, a Delaware limited
liability company, its sole member       By: Industrial Property Operating
Partnership LP, a Delaware limited partnership, its sole member         By:
Industrial Property Trust Inc., a Maryland corporation, its general partner  
By:  

/s/ DWIGHT L. MERRIMAN

    Dwight L. Merriman     Chief Executive Officer Industrial Property Advisors
LLC     By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member     By:  

/s/ EVAN H. ZUCKER

      Evan H. Zucker       Manager

 

3